               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF HAWAII
___________________________________
                                    )
LYNDA GAMBLIN and LONI A. HART,     )
                                    )
                     Plaintiffs,    )
                                    )
v.                                  ) Civ. No. 17-00557 ACK-RLP
                                    )
NATIONSTAR MORTGAGE LLC; FEDERAL    )
NATIONAL MORTGAGE ASSOCIATION;     )
BARRY JAMES HARDING; DEBORAH LYNN )
HARDING; and DOE DEFENDANTS 1-50, )
                                    )
                     Defendants.    )
___________________________________)



  ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION
                       FOR SUMMARY JUDGMENT

          For the reasons set forth below, the Court GRANTS IN

PART and DENIES IN PART Defendants Nationstar Mortgage LLC and

Federal National Mortgage Association’s Motion for Summary

Judgment, ECF No. 15, as follows:

               1. Defendants’ Motion for Summary Judgment on
                  Plaintiffs’ quiet title, ejectment, and
                  declaratory relief claims against Nationstar
                  Mortgage LLC and Federal National Mortgage
                  Association is GRANTED;

               2. Defendants’ Motion for Summary Judgment on
                  Plaintiffs’ wrongful foreclosure claims against
                  Nationstar Mortgage LLC and Federal National
                  Mortgage Association is DENIED.

                       FACTUAL BACKGROUND

          On June 26, 2008, Bruce J. Cary executed an apartment

deed in favor of Plaintiffs Lynda Gamblin and Loni A. Hart

                                1
(collectively, “Plaintiffs”), conveying to them the real

property located at 2895 S. Kihei Road, Apartment 303, Kihei,

Hawaii 96753, Tax Map Key (“TMK”) No. (2) 3-9-004-139-0018

(“Property”).     Plaintiff’s Concise Statement of Facts (“Pl.’s

CSF”), Declaration of James J. Bickerton (“Bickerton Decl.”),

ECF No. 36-1 ¶ 4; Pl.’s CSF Ex. 2, ECF No. 36-4 at 1–3.     In July

2008, Plaintiffs executed a mortgage on the Property in favor of

Mortgage Electronic Registration Systems, Inc. as nominee for

Mangum Mortgage Inc., its successors and assigns, which was

later assigned to Defendant Nationstar Mortgage LLC

(“Nationstar”).    Compl., ECF No. 1-1 ¶¶ 16, 17; see Defs.’

Concise Statement of Facts (“Defs.’ CSF”), Declaration of Jade

Lynne Ching (“Ching Decl.”), ECF No. 16-1 ¶3; Def.’s CSF Ex. 1,

ECF No. 16-2; Bickerton Decl. ¶ 5; Pl.’s CSF Ex. 3, ECF No. 36-

5.   The mortgage was security for Plaintiffs’ performance under

a promissory note in the amount of $369,000.00.     Defs.’ CSF ¶¶

1, 2; id. Ex. 1, at 191.1    On December 18, 2008, Gamblin executed

a quitclaim apartment deed in favor of Hart; that deed was

recorded with the State of Hawai`i Bureau of Conveyances (“BOC”)

on December 23, 2008.     Compl. Ex. A, ECF No. 1-1 at 30–36.2

1
  Citations to specific pages of the mortgage are to the “Page ID
#” affixed onto each page by this Court’s electronic filing
system.
2
  This citation is to the “Page ID #” affixed by the Court’s
electronic filing system.



                                   2
            Plaintiffs assert that, at some point, “part or all of

the interest in the mortgage loan had been sold to Fannie Mae

[Federal National Mortgage Association], such that while

Nationstar claimed to be the mortgagee, Fannie Mae also claimed

to be the owner of the mortgage loan.” Compl. ¶ 18.     At the

hearing on the instant Motion, counsel for Nationstar and Fannie

Mae (together, “Defendants”) admitted that Fannie Mae was, at

the time of the foreclosure, the beneficial holder of the

promissory note, and stated that Nationstar was a servicer

acting on Fannie Mae’s behalf.

            Plaintiffs defaulted under the promissory note and

mortgage.   Defs.’ CSF ¶ 3; Ching Decl. ¶ 4; Def.’s CSF Ex. 2,

ECF No. 16-3.    No notice of acceleration is in the record, but

Plaintiffs assert that any notice of acceleration they received

was defective in that, “among other omissions, [it] failed to

inform Plaintiffs that they in fact had certain rights with

respect to reinstatement and/or the sale.”    Compl. ¶ 25.   On

October 20, 2010, Nationstar initiated a non-judicial

foreclosure under the power of sale in the mortgage and former

Hawaii Revised Statutes (“HRS”) Chapter 667, Part I (2008).3

Defs.’ CSF ¶ 3; Ching Decl. ¶ 4; Def.’s CSF Ex. 2, ECF No. 16-3.

3
  HRS §§ 667-5 et seq.—containing the remaining power of sale
portions of HRS Chapter 667, Part I—was repealed in its entirety
on June 28, 2012. See 2012 Haw. Sess. Laws, Act 182.



                                  3
To do so, Nationstar caused to be recorded with the BOC a Notice

of Mortgagee’s Intention to Foreclose Under Power of Sale

(“Notice of Intent to Foreclose”), Document Number 2010-159093.

Defs.’ CSF ¶ 3; id. Ex. 2.    The Notice of Intent to Foreclose

stated the address and TMK number of the Property.     Def’s CSF

Ex. 2.   Plaintiffs assert that this Notice was defective because

it did not contain a description of the Property.     Compl. ¶ 28.

They further assert that Nationstar erred by offering buyers

only a quitclaim deed.    Id. ¶ 29.

           The Notice of Intent to Foreclose directed that a

public auction of the Property would be held on December 22,

2010.    Defs.’ CSF at ¶ , 43; id. Ex. 2 at 1.   An advertisement

regarding the sale was placed in the Honolulu Star-Advertiser

once in each of three successive weeks, the last date being more

than fourteen days prior to the scheduled auction date.     Ching

Decl. ¶ 3; Def.’s CSF Ex. 3, ECF No. 16-4 at 3; Compl. ¶ 30.

The public auction did not occur on that date, however, and was

instead postponed an unknown number of times, by oral

announcement at the time and place of the scheduled auction,

until it was finally held on March 9, 2011.      Defs.’ CSF ¶¶ 4,5;

Def.’s CSF Ex. 3 at 3.    Plaintiffs contend that Nationstar erred

both by not holding the auction on December 22, 2010, and by not

publishing new written notice(s) in the newspaper regarding

postponements.   Compl. ¶¶ 31–37.

                                  4
           At the March 9, 2011, public auction, the Property was

sold for $318,453.53 to Nationstar or its nominee.     Defs.’ CSF ¶

6; id. Ex. 3 at 3.    At the hearing on this Motion, counsel for

Defendants stated that this was a credit bid by Nationstar

acting as nominee for Fannie Mae.    Following the sale, on March

21, 2011, Nationstar recorded with the BOC a Mortgagee’s

Affidavit of Foreclosure Under Power of Sale (“Mortgagee’s

Affidavit”), Document Number 2011-046885.      Defs.’ CSF ¶ 7; id.

Ex. 3; Compl. ¶ 41.

           Around one month later, on April 25, 2011, Nationstar

executed a quitclaim deed on the Property to Fannie Mae.      Compl.

¶ 19; Bickerton Decl. ¶ 6; Pl.’s CSF Ex. 4, ECF No. 36-6.

Nationstar recorded the quitclaim deed with the BOC on June 20,

2011.   Pl.’s CSF Ex. 4.   Plaintiffs allege that, on October 4,

2011, Fannie Mae executed a limited warranty apartment deed in

favor of Barry James and Deborah Lynn Harding (“Hardings”),

which Fannie Mae recorded on October 7, 2011.     Compl. ¶ 21.

                       PROCEDURAL BACKGROUND

           On March 9, 2017, Plaintiffs filed a Complaint in

state court against Defendants, the Hardings, and numerous Doe

defendants.   Compl., ECF No. 1-1.   The Complaint alleges two

counts: (1) quiet title, ejectment, and declaratory relief

against all defendants, id. ¶¶ 13-61; and (2) wrongful

foreclosure against all defendants, id. ¶¶ 62-70.

                                 5
          On November 13, 2017, the Hardings filed a notice of

removal with this Court, Notice of Removal, ECF No. 1, and on

November 27, 2017, filed an answer and counterclaim against

Plaintiffs, ECF No. 4.        The counterclaim alleges two counts: (1)

quiet title, and (2) declaratory relief.       ECF No. 4-1.

          Defendants filed a Motion for Summary Judgment (“MSJ”)

on May 18, 2018, ECF No. 15, along with a concise statement of

facts, ECF No. 16.   Hearing on the MSJ was originally scheduled

for August 20, 2018, but on July 30, 2018, the parties

stipulated to a continuance, ECF No. 22, and the Court

rescheduled the hearing for October 29, 2018, ECF No. 28.          On

August 8, 2018, the Hardings filed a joinder to the instant
                        4 5
motion.   ECF No. 25.          Plaintiffs filed their Opposition

(“Opp.”) to the MSJ on October 5, 2018, ECF No. 35, together

with a concise statement of facts, ECF No. 36.        On October 12,

2018, Defendants filed a Reply to Plaintiffs’ Opposition.          ECF

4
  The Hardings’ joinder was one of simple agreement; it was not
filed within seven days of the filing of the MSJ, did not
clearly state that the Hardings sought the same relief for
themselves as the Defendants sought, and was not based on a
memorandum supplementing the MSJ. See LR 7.9.
5
  The Hardings also filed their own motion for summary judgment
on August 8, 2018. ECF No. 26. Plaintiffs’ Opposition to the
Hardings’ motion included a counter motion for partial summary
judgment against the Hardings. ECF No. 37; see LR 7.9
(providing that “[a]ny motion raising the same subject matter as
an original motion may be filed by the responding party together
with the party’s opposition[.]”). The Court noticed these two
motions for hearing on November 29, 2018. ECF No. 47.



                                      6
No. 48.    On October 25, 2018, Plaintiffs made a filing pursuant

to Local Rule 7.8,6 consisting of eight cases and a short

explanation of the proposition for which each was cited.       ECF

No. 49.    The Court held a hearing on Defendants’ MSJ on Monday,

October 29, 2018.

                               STANDARD

            Summary judgment is proper where there is no genuine

issue of material fact and the moving party is entitled to

judgment as a matter of law.    Fed. R. Civ. P. 56(a).     Federal

Rule of Civil Procedure (“Rule”) 56(a) mandates summary judgment

“against a party who fails to make a showing sufficient to

establish the existence of an element essential to the party’s

6
    Local Rule 7.8 provides, in full:

            LR7.8. Motions; Uncited Authorities.

            A party who intends to rely at a hearing on
            authorities not included in either the brief
            or memorandum of law or in a letter
            submitted at least four (4) days before a
            hearing should provide to the court and
            opposing counsel copies of the authorities
            at the earliest possible time prior to the
            hearing. These copies of the uncited
            authorities shall have relevant portions
            highlighted. In addition to providing copies
            of the uncited authorities, the party may
            file a document listing the uncited
            authorities, and including a short
            parenthetical describing the proposition of
            law for which each authority is being cited,
            as well as pinpoint citations, but no
            further analysis or argument.



                                  7
case, and on which that party will bear the burden of proof at

trial.”   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); see

also Broussard v. Univ. of Cal., 192 F.3d 1252, 1258 (9th Cir.

1999).

          “A party seeking summary judgment bears the initial

burden of informing the court of the basis for its motion and of

identifying those portions of the pleadings and discovery

responses that demonstrate the absence of a genuine issue of

material fact.”    Soremekun v. Thrifty Payless, Inc., 509 F.3d

978, 984 (9th Cir. 2007) (citing Celotex, 477 U.S. at 323); see

also Jespersen v. Harrah’s Operating Co., 392 F.3d 1076, 1079

(9th Cir. 2004).    “When the moving party has carried its burden

under Rule 56[(a)] its opponent must do more than simply show

that there is some metaphysical doubt as to the material facts

[and] come forward with specific facts showing that there is a

genuine issue for trial.”     Matsushita Elec. Indus. Co. v. Zenith

Radio, 475 U.S. 574, 586–87 (1986) (citation and internal

quotation marks omitted); see also Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247–48 (1986) (stating that a party cannot

“rest upon the mere allegations or denials of his pleading” in

opposing summary judgment).

          “An issue is ‘genuine’ only if there is a sufficient

evidentiary basis on which a reasonable fact finder could find

for the nonmoving party, and a dispute is ‘material’ only if it

                                  8
could affect the outcome of the suit under the governing law.”

In re Barboza, 545 F.3d 702, 707 (9th Cir. 2008) (citing

Anderson, 477 U.S. at 248).    When considering the evidence on a

motion for summary judgment, the court must draw all reasonable

inferences on behalf of the nonmoving party.       Matsushita Elec.

Indus. Co., 475 U.S. at 587; see also Posey v. Lake Pend Oreille

Sch. Dist. No. 84, 546 F.3d 1121, 1126 (9th Cir. 2008) (stating

that “the evidence of [the nonmovant] is to be believed, and all

justifiable inferences are to be drawn in his favor” (internal

citation and quotation omitted)).

                              DISCUSSION

            Defendants assert their entitlement to summary

judgment on a number of grounds.       They argue that: Plaintiffs’

claim for declaratory relief is duplicative of the relief sought

in their other claims, MSJ at 22; Plaintiffs’ claims are time-

barred and/or subject to laches, MSJ at 6–20; Plaintiff cannot

assert a wrongful foreclosure claim, or indeed any claim,

against Fannie Mae, MSJ at 22–23; and that Plaintiffs’ quiet

title and ejectment claims fail as against both Defendants, MSJ

at 20–21.    The Court addresses these arguments below.

  I.   Declaratory Relief

            Plaintiffs seek, among other things, “a declaratory

judgment against all Defendants that Nationstar’s and Fannie

Mae’s non-judicial foreclosure sale and transfer of the Property

                                   9
. . . is void or at the least voidable at Plaintiffs’

election[.]”   Compl., Prayer for Relief ¶ 7; see also Compl. ¶

57 (“Plaintiffs are entitled to a judicial declaration that said

Defendants have no such rights and the possession of and title

to the Property should be restored to Plaintiffs.”).    Defendants

assert that Plaintiffs’ request for declaratory relief fails as

a matter of law because it is “duplicative” of Plaintiffs’ other

claims.   MSJ at 22.   The Court concurs and finds summary

judgment appropriate on this claim.

          First, it is important to note that declaratory

judgment allows rights and obligations to be “adjudicated in

cases brought by any interested party involving an actual

controversy that has not reached a stage at which either party

may seek a coercive remedy and in cases where a party who could

sue for coercive relief has not yet done so.” Seattle Audubon

Soc. v. Moseley, 80 F.3d 1401, 1405 (9th Cir. 1996) (citing 28

U.S.C. § 2201); Wavecom Sols. Corp. v. Verizon Hawaii Int’l

Inc., No. CV. 11-00337 DAE-KSC, 2011 WL 5374428, at *7–8 (D.

Haw. Nov. 7, 2011) (quoting Seattle Audubon Soc.).     Because a

declaratory judgment is not a corrective action, it should not

be used to remedy past wrongs.   See, e.g., Marzan v. Bank of

Am., 779 F. Supp. 2d 1140, 1146 (D. Haw. 2011) (“[B]ecause

Plaintiffs’ claims are based on allegations regarding

Defendants’ past wrongs, a claim under the Declaratory Relief

                                 10
Act is improper and in essence duplicates Plaintiffs’ other

causes of action.” (citations omitted)) (abrogated on other

grounds by Compton v. Countrywide Fin. Corp., 761 F.3d 1046 (9th

Cir. 2014)).   Rather, the “useful purpose served by the

declaratory judgment action is the clarification of legal duties

for the future[.]”    Amsouth Bank v. Dale, 386 F.3d 763, 786 (6th

Cir. 2004) (internal quotation marks omitted); see also Societe

de Conditionnement en Aluminium v. Hunter Eng’g Co., 655 F.2d

938, 943 (9th Cir. 1981) (“[The Declaratory Judgment Act] brings

to the present a litigable controversy, which otherwise might

only by [sic] tried in the future.”).

         Moreover, courts frequently dismiss claims for

declaratory relief where the relief sought is duplicative of

their other claims.   See, e.g., Cannon v. U.S. Bank, NA, No.

CIV. 11-00079 HG-BMK, 2011 WL 2117015, at *3 (D. Haw. May 24,

2011) (“The Plaintiffs have requested declaratory relief to

correct an allegedly improper mortgage transaction.   The

Declaratory Relief Act, however, is not an appropriate remedy

here since any declaration of the rights of the parties would

essentially duplicate Plaintiffs’ other causes of action.”);

Swartz v. KPMG LLP, 476 F.3d 756, 766 (9th Cir. 2007) (affirming

district court’s dismissal of plaintiff’s request for

declaratory judgment and reasoning, “To the extent [plaintiff]

seeks a declaration of defendants’ liability for damages sought

                                 11
for his other causes of action, the claim is merely duplicative

and was properly dismissed.”).

            Here, Plaintiffs’ claim for declaratory relief, as

pleaded, is based upon Defendants’ past wrongs.    See generally

Compl.   In addition, Plaintiffs’ claim for declaratory relief is

commensurate with the relief sought through their other claims;

in particular, Plaintiffs’ request for a declaration “that

Nationstar’s and Fannie Mae’s non-judicial foreclosure sale and

transfer of the Property . . . is void or at the least voidable

at Plaintiffs’ election,” Compl., Prayer for Relief at ¶ 7,

mirrors the relief sought through Plaintiffs’ wrongful

foreclosure and quiet title claims.    The same is true of

Plaintiffs’ requested declaration that Defendants or the

Hardings hold no “right, title, or interest in the Property” and

“possession of and title to the Property should be restored to

Plaintiffs.”    Compl. ¶ 57.

            Under these circumstances, declaratory relief will

“neither serve a useful purpose in clarifying and settling the

legal relations in issue nor terminate the proceedings and

afford relief from the uncertainty and controversy faced by the

parties.”    United States v Washington, 759 F.2d 1353, 1357 (9th

Cir. 1985) (citations omitted).    Accordingly, Defendants are

entitled to summary judgment on Plaintiffs’ claim for

declaratory relief.

                                  12
  II.   Wrongful Foreclosure

        a. Statute of Limitations

          Defendants argue that all of Plaintiffs’ claims

against them are time-barred.     MSJ at 6.   According to

Defendants, all of Plaintiffs’ claims accrued no later than the

originally published auction date—December 22, 2010—and are thus

time-barred by either the two-year time limitation under HRS §

657-7 or the six-year time limitation under HRS § 657-1.      E.g.,

id. at 6, 9, 13.    The Court addresses this argument as it

applies to Plaintiffs’ wrongful foreclosure claims.

          i.     Accrual of Plaintiffs’ Claims

          To determine whether Plaintiffs’ claims are time-

barred by the applicable statutes of limitations, the Court must

first determine when Plaintiffs’ claims accrued.      The Hawai`i

Supreme Court does not appear to have yet decided when a

wrongful foreclosure claim stemming from a non-judicial

foreclosure accrues, and the parties advocate for different

accrual dates.     Compare MSJ at 6 with Opp. at 4.

          The term “accrue” means “[t]o come into existence as

an enforceable claim or right.”     Black’s Law Dictionary (10th

ed. 2014).     Relevant here, a claim normally accrues under HRS §

657-1 “when the contract is breached.”     Au v. Au, 63 Haw. 210,

219, 626 P.2d 173, 180 (1981); see also Blair v. Ing, 95 Haw.

247, 264, 21 P.3d 452, 469 (2001) (explaining that, under

                                  13
traditional “occurrence rule,” “the accrual of the statute of

limitations begins when the negligent act occurs or the contract

is breached.”); Schimmelfennig v. Grove Farm Co., 41 Haw. 124,

130 (1955) (“A right of action accrues whenever such a breach of

duty or contract has occurred . . . as will give a right to then

bring and sustain a suit. . . . If an act occurs . . .     for

which the law gives a remedy, that starts the statute.”)

(citations and internal quotation marks omitted).    And a claim

accrues under HRS § 657-7 “the moment plaintiff discovers or

should have discovered the negligent act, the damage, and the

causal connection between the former and the latter.”     Yamaguchi

v. Queen’s Med. Ctr., 65 Haw. 84, 90, 648 P.2d 689, 693–94

(1982).

          In this matter, Defendants contend that Plaintiffs’

claims accrued no later than December 22, 2010.     MSJ at 6–9.

“The alleged breach,” Defendants argue, “occurred [at the

latest] when the public auction was not held on December 22,

2010, the date of the originally scheduled sale specified in the

[Notice of Intent to Foreclose].”    MSJ at 9 (emphasis in

original).   The Court finds, however, that Plaintiffs’ wrongful

foreclosure claims did not accrue earlier than March 9, 2011,

the date of the foreclosure sale.

          The Supreme Court of Hawai`i only recently recognized

a cause of action for wrongful nonjudicial foreclosure.      See

                                14
Santiago v. Tanaka, 137 Haw. 137, 158, 366 P.3d 612, 633, cert.

denied, 137 S. Ct. 198, 196 L. Ed. 2d 128 (2016); Hungate v. Law

Office of David B. Rosen, 139 Haw. 394, 407, 391 P.3d 1, 14

(2017) (citing Santiago for the proposition that a mortgagor may

bring a claim for wrongful foreclosure).   It is therefore

unsurprising that the Hawai`i Supreme Court has not yet decided

when wrongful nonjudicial foreclosure claims accrue.   But the

state’s highest court has recently decided when claims for

wrongful judicial foreclosure accrue, and the Court finds that

decision sufficiently analogous to guide its hand in the present

instance.

            In Bank of America, N.A. v. Reyes-Toledo (“Reyes-

Toledo II”), No. SCWC-XX-XXXXXXX, 2018 WL 4870719 (Haw. Oct. 9,

2018), as corrected (Oct. 15, 2018) (currently on remand), the

court was faced with the question of whether a mortgagor who was

a defendant in a judicial foreclosure action could bring a

counterclaim for wrongful foreclosure prior to the issuance of a

foreclosure decree.7   The court below had held that the mortgagor


7
  A foreclosure decree, or decree of foreclosure, is an order
issued by a Hawai`i circuit court acting pursuant to HRS § 667-
1, which provides for “foreclosure by action.” “[W]here a
mortgagor defaults in payment of a debt secured by a mortgage,
‘[t]he circuit court may assess the amount due upon [the]
mortgage, whether of real or personal property, without the
intervention of a jury, and shall render judgment for the amount
awarded, and the foreclosure of the mortgage.’” IndyMac Bank v.
(continued . . . .)


                                 15
could not, citing a Ninth Circuit case that in turn cited out-

of-circuit state courts for the proposition that “‘[in] states

that have recognized substantive wrongful foreclosure claims, .

. . such claims typically are available after foreclosure[.]’”

Bank of Am., N.A. v. Reyes-Toledo, 140 Haw. 248, 398 P.3d 837

(Ct. App. 2017), cert. granted, No. SCWC-XX-XXXXXXX, 2017 WL

5661035 (Haw. Nov. 24, 2017), and vacated and remanded, Reyes-

Toledo II, 2018 WL 4870719, (first alteration in original)

(quoting Cervantes v. Countrywide Home Loans, Inc., 656 F.3d

1034, 1043–44 (9th Cir. 2011)).

         The Hawai`i Supreme Court reversed, holding that “a

mortgagor may bring a wrongful foreclosure claim before a

foreclosure decree is entered.” Reyes-Toledo II, 2018 WL 4870719

at *14; see also id. at *2 (“[W]e hold that a party may bring a

claim for wrongful foreclosure before the foreclosure actually

occurs.”).   The court explained that such a claim could be

brought if the mortgagor alleged (1) that the foreclosing

mortgagee had failed to establish its entitlement to enforce the

note, and (2) that “the mortgagor suffered an ‘injury in fact’

and damages as a result.” Id. at *15.   The court explained:

         If a party with no authority or standing
         files a foreclosure action, no foreclosure

(continued . . . .)
Miguel, 117 Haw. 506, 520, 184 P.3d 821, 835 (Ct. App. 2008), as
corrected (July 17, 2008) (quoting HRS § 667-1).



                                  16
         decree would result, yet the mortgagor would
         have spent time and incurred expenses to
         defend against such a lawsuit. Allowing a
         mortgagor to bring a wrongful foreclosure
         counterclaim without awaiting an actual
         foreclosure benefits judicial economy and
         efficiency, as a foreclosure defendant
         should not have to institute a separate
         legal action after the pending foreclosure
         case is decided.

Id.

         Although the Reyes-Toledo II court’s concerns, as

iterated, were premised on the judicial nature of the

foreclosure proceeding, at bottom they revolved around the

injury suffered by the plaintiff and were directed at ensuring

that that injury would not be without possible redress.      And

though the decision by its terms is substantively applicable

only to wrongful judicial foreclosures, this Court believes that

its themes have meaningful ramifications in the instant context.

Reyes-Toledo II means, first, that it is unnecessary for the

penultimate event in a foreclosure—the decree of foreclosure (in

the case of a judicial foreclosure), or (in a nonjudicial

foreclosure) the foreclosure sale itself—to occur before an

action for wrongful foreclosure may brought.   Second, the

Hawai`i Supreme Court identified the incurrence of damages as a

necessary component of a claim of wrongful foreclosure.      This

latter point is evident both in the above-cited reasoning and in

a footnote that addresses the instant circumstances:


                               17
          Generally, if a foreclosure is conducted
          negligently or in bad faith to the detriment
          of the mortgagor, the mortgagor may assert a
          claim of wrongful foreclosure by
          establishing the following elements: (1) a
          legal duty owed to the mortgagor by the
          foreclosing party; (2) a breach of that
          duty; (3) a causal connection between the
          breach of that duty and the injury
          sustained; and (4) damages.

Id. at *14 n.12 (citation omitted).   This iteration of the

elements of claims like the Plaintiffs’ is, of course, dictum.

But, reading it together with the reasoning in Reyes-Toledo II,

the Court is persuaded that the Hawai`i Supreme Court would hold

that, just like a claim of wrongful judicial foreclosure, a

wrongful nonjudicial foreclosure claim may be brought—and thus

accrues—when a mortgagor has incurred damages.8

          Because it is often the case in claims brought

pursuant to former HRS Chapter 667 Part I that no damages were

incurred prior to sale of a property that was the subject of a

nonjudicial foreclosure, this prediction of how the Hawai`i

Supreme Court would hold may be compatible with those decisions
8
  The Court notes again the Reyes-Toledo II court’s reasoning
that, in order for a claim for wrongful judicial foreclosure to
accrue, a mortgagor must have suffered an injury-in-fact and
damages as a result (such as the mortgagor having spent time and
incurred expenses to defend her interests) caused by the
institution of the judicial foreclosure action itself. 2018 WL
4870719, at * 15. This supports a finding that the mere
clouding of title itself (as occurred here with the publishing
of the Notice of Intent to Foreclose) does not constitute an
actionable injury such as would start the running of the statute
of limitations.



                               18
of courts in this District that have found claims for wrongful

nonjudicial foreclosure to have accrued on or no earlier than

the dates of sale.    See, e.g., Lynch v. Bank of New York Mellon

(“Lynch II”), No. CV 17-00195 LEK-RLP, 2018 WL 3624969, at *4–5

(D. Haw. July 30, 2018) (proceeding on the premise that a

wrongful nonjudicial foreclosure claim accrued, at the earliest,

on the occurrence of sale); Galima v. Ass’n of Apartment Owners

of Palm Court by & through Bd. of Directors, No. CV 16-00023

LEK-KSC, 2017 WL 1240181, at *10 (D. Haw. Mar. 30, 2017) (“In

the instant case, the foreclosure sale of the Unit occurred ‘on

or about October 19, 2010.’ . . . Plaintiffs filed this action

well within six years of that date.”); see also In re Ho, 564

B.R. 49, 53 (Bankr. D. Haw. 2017), reconsideration denied, No.

10-03596, 2017 WL 1323406 (Bankr. D. Haw. Apr. 7, 2017) (finding

action timely under six-year statute of limitation where the

plaintiff asserted that a wrongful nonjudicial foreclosure

caused the injury of loss of intangible property interest and

“[a]ccording to the complaint, the foreclosure auction was held

on July 21, 2010.    This adversary complaint was filed on July

21, 2016.”).   But to the extent this holding does run contrary

to those cases, the Court believes it is unavoidable.    The new

light cast by Reyes-Toledo II on the issue of when wrongful

foreclosure claims accrue is a powerful one, and the Court is

bound to be guided by it.

                                 19
          In the instant case, the necessity of the damages

element means that, based on the record before the Court,

Plaintiffs’ claims did not accrue prior to the foreclosure sale.

The Complaint alleges a number of injuries, but the record is

devoid of information as to when some of them—namely, loss of

possession, use, occupancy, and rental value of the Property,

Compl. ¶¶ 67–68—occurred.   The two sources of damages whose

dates can be roughly ascertained—loss of title to and value of

the property, id.—certainly post-dated the Property’s sale.     In

other words, and on the record before the Court, Plaintiffs’

claims for wrongful foreclosure were incomplete prior to the

sale and could not then have been brought.

          Because none of Plaintiffs’ damages appear from the

record to have occurred prior to the March 9, 2011, sale of the

Property, the Court holds that their wrongful foreclosure claims

accrued no earlier than that date.9




9
  Because the Court proceeds to find that Plaintiffs’ filing on
March 9, 2017, renders their wrongful foreclosure claims timely
under the applicable statute of limitations, and because those
claims would be timely had they accrued on any date after March
9, 2011, the Court need not address Plaintiffs’ arguments
regarding the date on which the sale was “completed,” see Opp.
at 20–22, and also need not wade into the issue of whether the
occurrence rule or the discovery rule applies to wrongful
foreclosure claims, see id. at 18–20.



                                20
         ii.    Applicable Statute of Limitations

         Defendants next contend that Plaintiffs’ wrongful

foreclosure claims are time-barred under either HRS § 657-7’s

two-year time limitation or HRS § 657-1(1)’s six-year time

limitation.    MSJ at 9-14.   The statute of limitations applicable

to these claims is significant because Plaintiffs’ claims are

timely under HRS § 657-1(1) but likely untimely under HRS § 657-

7.

         The Court begins by noting the dearth of Hawai`i

state-court authority on this issue.    As Defendants accurately

state, it appears as though “[n]o Hawaii appellate court has

addressed the statute of limitations applicable to a wrongful

foreclosure claim.”   MSJ at 10 n.4; see also Lowther v. U.S.

Bank N.A., 971 F. Supp. 2d 989, 1011 (D. Haw. 2013), aff’d sub

nom. Lowther v. U.S. Bank, 702 F. App’x 517 (9th Cir. 2017)

(“There is no case law from the Hawai`i state courts addressing

whether Hawai`i recognizes [a wrongful foreclosure] claim and,

if so, what the applicable statute of limitations is.”).     At

least one district court in the District of Hawaii, however, has

analyzed and ruled on this precise issue.     See Lowther, 971 F.

Supp. 2d. at 1013-15.

         The plaintiff in that case, a mortgagor, brought a

putative class action against the assignee of a mortgage and

note, asserting a claim for wrongful foreclosure, among other

                                  21
claims.   Id. at 993–94.   The assignee moved to dismiss the

mortgagor’s claims under Rule 12(b)(6) for failure to state a

claim.    Id. at 994–95.   Judge Kobayashi granted in part and

denied in part the assignee’s motion to dismiss, specifically

dismissing the wrongful foreclosure claim without prejudice.

Id. at 1017.   Significant here, Judge Kobayashi analyzed whether

HRS § 657–7 or § 657–1 applied to a claim for wrongful

foreclosure.   Id. at 1013.

           First, Judge Kobayashi explained that the nature of a

claim or right alleged in the pleadings determines the

applicable limitations period.     Id. (citing Au v. Au, 63 Haw.

210, 214, 626 P.2d 173, 177 (1981)).     Accordingly, “the question

is whether or not Plaintiffs are suing for injuries to persons

or damage to property, not whether the action is one of ex

contractu or ex delicto.”     Id. (citations omitted).   Relying

partially on the Supreme Court of Hawai`i’s prior application of

HRS § 657–1 to claims that are “hybrids of tort and contract and

which have as their gravamen injury to intangible property

interests,” Judge Kobayashi held that § 657–1’s six-year

limitations period was applicable to the wrongful foreclosure

claim alleged in Lowther.     Id. at 1013-14 (discussing, among

other cases, Higa v. Mirikitani, 55 Haw. 167, 517 P.2d 1

(1973)); see also Galima, 2017 WL 1240181, at *10 (citing

Lowther and explaining that “[t]his Court has predicted that the

                                  22
Hawai’i Supreme Court would hold that a six-year limitations

period applies to wrongful foreclosure claims pursuant to Haw.

Rev. Stat. § 657–1(1).”).

           The Court finds the Lowther decision persuasive in

determining the limitations period applicable to Plaintiffs’

wrongful foreclosure claims.   Like Plaintiffs here, the Lowther

plaintiff “allege[d] that the wrongful foreclosure caused non-

physical injury to his intangible interest in the Property,

namely, his loss of title, possession, and invested personal

funds.”   Lowther, 971 F. Supp. 2d. at 1013-14.   Moreover, Judge

Kobayashi reasoned in Lowther that a wrongful foreclosure claim

based on such allegations “resounds in tort, but arises from the

contractual relationship between Plaintiff and Defendant . . .

.”10   Id. at 1014; see also Niutupuivaha v. Wells Fargo Bank,

N.A., No. CIV. 13-00172 LEK-KS, 2013 WL 3819600, at *12 (D. Haw.

July 22, 2013) (“[T]he nature of [the alleged wrongful

10
  For this reason, an action for bad faith is not analogous to a
claim for wrongful foreclosure. See MSJ at 10-11. Unlike a bad
faith claim, an alleged wrongful foreclosure claim is dependent
on, rather than independent from, the relationship established
by the relevant contract. Nor does the Court agree with
Defendants that “the underpinnings of Plaintiffs’ wrongful
foreclosure claim mirror the elements for slander of title.”
Id. at 12. Plaintiffs’ wrongful foreclosure claims do not turn
on allegedly false claims made in the Notice of Intent to
Foreclose or Mortgagee’s Affidavit; rather, they are predicated
on the allegedly improper loss of title, possession, and rental
value of the Property that resulted from the foreclosure sale.
E.g., Compl. ¶¶ 23, 63.



                                 23
foreclosure claim] is not a physical injury to the Property

itself, and therefore § 657–7 does not apply.”).    The same is

true here, and Plaintiffs’ wrongful foreclosure claims as

alleged are hybrids of tort and contract to which the six-year

limitations period under HRS § 657-1 applies.     Consequently, and

because Plaintiffs’ wrongful foreclosure claims did not accrue

prior to March 9, 2011, those claims were timely when Plaintiffs

commenced this action on March 9, 2017.11

       b. Doctrine of Laches

          Defendants contend that, if Plaintiffs’ wrongful

foreclosure claims are not time-barred, they are barred by the

doctrine of laches.   MSJ at 18–20.   Under Hawai`i law, laches

applies to all civil actions under specific circumstances.

Ass’n of Apartment Owners of Royal Aloha v. Certified Mgmt.,

Inc., 139 Haw. 229, 235, 386 P.3d 866, 872 (2016), as amended

(Dec. 21, 2016).   As the Supreme Court of Hawai`i has explained:

          The doctrine of laches reflects the
          equitable maxim that “equity aids the
11
  Given the Court’s holding that the six-year limitations period
under HRS § 657–1 applies to Plaintiffs’ wrongful foreclosure
claims, the Court need not decide whether the twenty-year
limitations period under HRS § 657-31 applies based on
Plaintiffs’ challenge to “claim of title to or possession of
the” Property. Compl. ¶ 40; see MSJ at 15-17. At any rate, the
Court harbors significant doubt that HRS § 657-31 is applicable
to wrongful foreclosure claims. Niutupuivaha, 2013 WL 3819600,
at *10 (“This Court disagrees with Plaintiffs’ claim that § 657–
31 applies [to a wrongful foreclosure claim] because § 657–31
governs claims of adverse possession.”).



                                24
            vigilant, not those who slumber on their
            rights.” . . . There are two components to
            laches, both of which must exist before the
            doctrine will apply. First, there must have
            been a delay by the plaintiff in bringing
            his claim, and that delay must have been
            unreasonable under the circumstances. . . .
            Second, that delay must have resulted in
            prejudice to defendant.

Id. at 234, 386 P.3d at 871 (quoting Adair v. Hustace, 64 Haw.

314, 320-21, 640 P.2d 294, 300 (1982)).   The Hawai`i Supreme

Court has also held that, “in the absence of extraordinary

circumstances,” laches will be applicable or inapplicable “in

analogy to the statute of limitations relating to law actions of

like character.” Yokochi v. Yoshimoto, 44 Haw. 297, 300, 353

P.2d 820, 823 (1960) (citations omitted); see also Small v.

Badenhop, 67 Haw. 626, 642, 701 P.2d 647, 657 (1985) (quoting

Yokochi).

            More recently, other courts have also concluded that,

under Hawai`i law, rare circumstances would have to be present

for laches to bar an action filed before the running of the

statute of limitations applicable to the action.    See, e.g., In

re Ho, 564 B.R. at 54 (“It would be unusual to effectively apply

laches when a party has filed its action before the statute of

limitations applicable to the action has run.”).    And the Ninth

Circuit has iterated a similar principle.    See Shouse v. Pierce

Cty., 559 F.2d 1142, 1147 (9th Cir. 1977) (“It is extremely rare

for laches to be effectively invoked when a plaintiff has filed

                                 25
his action before limitations in an analogous action at law has

run.”).

          In view of the Court’s determination that Plaintiffs’

wrongful foreclosure claims are timely under HRS § 657-1,

application of the doctrine of laches is presumptively

inappropriate.   “When a suit is brought within the time fixed by

the analogous statute, the burden is on the defendant to show

that extraordinary circumstances exist which require the

application of the doctrine of laches.” Yokochi, 44 Haw. at 301,

353 P.2d at 823.   Here, Defendants bear the burden of

establishing the existence of extraordinary circumstances such

that laches should apply.   But beyond pointing to the nearly

six-year gap between the foreclosure sale and commencement of

this action, MSJ at 19, Defendants have shown no unusual

circumstances justifying the application of laches to

Plaintiffs’ timely wrongful foreclosure claims.12   The Court

12
  In arguing for the application of laches, and in particular
the existence of prejudice, Defendants assert that “Defendants’
position has changed because the Property has been transferred
to a good faith third-party purchaser [a point which Plaintiffs
dispute] and Hawai`i’s real estate market has changed
dramatically since the foreclosure auction in 2011.” MSJ at 19–
20 (citing Adair v. Hustace, 64 Haw. 314, 321, 640 P.2d 294, 300
(1982) (“Common but by no means exclusive examples of such
prejudice [to defendants as will support application of laches]
are loss of evidence with which to contest Plaintiffs’ claims,
including the fading of memories or deaths of material
witnesses, changes in the value of the subject matter, changes
in defendant’s position, and intervening rights of third
(continued . . . .)


                                26
therefore declines to grant summary judgment on these claims on

the basis of laches.

       c. Wrongful Foreclosure Against Fannie Mae

           Defendants assert that all of Plaintiffs’ claims

against Fannie Mae, including their wrongful foreclosure claim,

should be dismissed because “Fannie Mae did not conduct the

foreclosure proceedings that form the basis of Plaintiffs’

claims.”   MSJ at 22.   But the Court finds that genuine issues of

material fact exist regarding the nature and extent of Fannie

Mae’s involvement in the foreclosure, and that summary judgment

on Plaintiffs’ wrongful foreclosure claim against Fannie Mae is

therefore inappropriate at this time.

           In relevant part, Plaintiffs’ theory of the case is

that Fannie Mae bought some or all of the interest in the

mortgage loan prior to the commencement of foreclosure

proceedings, Compl. ¶ 18, and that Nationstar, in exercising the

power of sale in the mortgage, was doing so as Fannie Mae’s

alter ego or agent, e.g., Compl. ¶ 7.   As evidence for this,

(continued . . . .)
parties.”)). That the Defendants appear to have been prejudiced
in two (or perhaps three) of the “common” ways contemplated by
Adair does not mean that extraordinary circumstances exist such
that this is the rare case where laches should be found
applicable to timely claims. In the absence of the presumption
against laches that necessarily attends a finding of timeliness,
Defendants’ arguments regarding their prejudice might help to
carry the day. As it is, Defendants have failed to overcome the
presumption.



                                 27
Plaintiffs point to the fact that the mortgagee’s quitclaim

deed, which conveyed the Property to the winning bidder at the

foreclosure auction—a bidder identified in the Mortgagee’s

Affidavit as Nationstar or its nominee, Def.’s CSF Ex. 3 at 3—

conveyed the Property to Fannie Mae, Pl.’s CSF Ex. 4.     “Hence,”

reason Plaintiffs, “both Nationstar and Fannie Mae were acting

as foreclosing mortgagees and exercising the power of sale to

the mortgage on the Property.” Compl. ¶ 7.

           Affirmative evidence regarding the nature of Fannie

Mae’s interest in the mortgage and involvement in the

foreclosure proceedings is conspicuously absent from Defendant’s

filings.   But at the hearing on this Motion, Defendants, through

their counsel, made several admissions, including: that Fannie

Mae was the beneficial holder of the mortgage, that Nationstar

was acting on behalf of Fannie Mae in conducting the

foreclosure, and that Nationstar was acting as Fannie Mae’s

nominee when it purchased the Property by credit bid.

           The record before the Court is quite limited; on this

issue, what is unknown far outstrips what is known.     But what is

known, together with the inferences in the Plaintiffs’ favor

which the Court is bound to draw, create a genuine issue of

material fact as to the extent of Fannie Mae’s involvement in

the foreclosure. Summary judgment as to Plaintiffs’ wrongful

foreclosure claim against Fannie Mae is therefore denied.

                                28
  III. Quiet Title and Ejectment

         Defendants’ attacks on Plaintiffs’ quiet title and

ejectment claims are three-fold.     Defendants argue: (1) that

these claims fail as a matter of law, MSJ at 20–21; (2) that the

quiet title claims, at least, are not in fact separate claims

for relief, but rather a remedy sought for the wrongful

foreclosure claims, id. at 15; and (3) that these claims, along

with the rest of Plaintiffs’ claims, are time-barred and/or

subject to laches, id. at 2.   The Court addresses the first two

arguments and finds it unnecessary to address the third.

         A plaintiff bringing a quiet title claim “must

demonstrate that he or she has title to the land, either via

paper title or adverse possession, and that he or she has

superior title compared to the defendant.” Ibbetson v. Kaiawe,

143 Haw. 1, 17, 422 P.3d 1, 17 (2018) (citing Maui Land &

Pineapple Co. v. Infiesto, 76 Haw. 402, 407–08, 879 P.2d 507,

512–13 (1994); Ka`upulehu Land LLC v. Heirs & Assigns of

Pahukula, 136 Haw. 123, 137–38, 358 P.3d 692, 706–07 (2015));

see also HRS § 669-1(a) (“Action may be brought by any person

against another person who claims, or may claim adversely to the

plaintiff, an estate or interest in real property, for the

purpose of determining the adverse claim.”).    And a claim for

ejectment requires a plaintiff to establish that she has the

title to and right of possession of a piece of land, and that

                                29
possession is wrongfully withheld from her by another.   Aames

Funding Corp. v. Mores, 107 Haw. 95, 104, 110 P.3d 1042, 1051

(2005) (quoting Carter v. Kaikainahaole, 14 Haw. 515, 516 (Terr.

1902)).

          In their Complaint, Plaintiffs assert their quiet

title and ejectment claims “against all defendants,” Compl. at

4, and seem to claim that their title is superior to that of

both the Hardings and Fannie Mae, the conveyance to each of whom

was purportedly “void or at least voidable,” e.g., id. ¶ 23.13

At the same time, Plaintiffs specifically acknowledge that “the

Property remains encumbered by the Mortgage,” Compl. ¶ 14, and

the Complaint contains neither an allegation that Plaintiffs

have paid or are able to pay the amount of indebtedness on the

mortgage—which, as discussed below, is relevant to quiet title

claims asserted against mortgagees—nor an allegation that either

of the Defendants is in possession of the Property, as would be

necessary for a viable ejectment claim.

          In their Opposition, Plaintiffs remarkably declare

that they would have no need of their Count I claims were

Nationstar (and, presumably, Fannie Mae) to concede, and were

the Court to “accept[] . . . for the purposes of the case,” that

“any remedy under Santiago is already available under Count II
13
  This citation refers to the first paragraph numbered “23.”
Compl. at 6–7.



                               30
[wrongful foreclosure].” Opp. at 8.    “Thus, Plaintiffs have

alleged Count I in an abundance of caution to ensure that they

may recover fully in equity as in tort, as Hawai`i law under

Santiago permits them to recover.” Id.    As is discussed in more

detail below, in Santiago v. Tanaka, 137 Haw. 137, 366 P.3d 612

(2016), the Hawai`i Supreme Court iterated that courts have

“power to fashion an equitable relief in foreclosure cases,” 137

Haw. at 158, 366 P.3d at 633 (citation omitted), and noted that

the mortgagor might “regain title to and possession of the

property” in the event of a wrongful nonjudicial foreclosure,

id.

            At the hearing on the instant Motion, Plaintiffs,

through their counsel, attempted to flesh out their reasoning

behind their quiet title claims in particular.    Pushing back

against the notion that their quiet title claims may fail

because Plaintiffs have not alleged that they have tendered or

are able to tender the amount of their debt under the mortgage,

Plaintiffs pointed to Hungate v. Law Office of David B. Rosen,

139 Haw. 394, 391 P.3d 1 (2017), as supporting the proposition

that tender is not required in light of what the Plaintiffs seek

to do: quiet title to the Property except in regard to the

mortgage.    In Hungate, however, no quiet title claim was

asserted, see generally id., and Plaintiffs have cited to no

cases, either in their Opposition, their Local Rule 7.8 filing,

                                 31
or at the hearing, that appear to contemplate the existence of a

quiet title claim of this nature.

         The Court now addresses Plaintiffs’ theories and

representations.

         a. Were the Court to Construe Plaintiffs’ Quiet Title

            and Ejectment Claims as Separate Claims for Relief,

            Those Claims Would Fail as a Matter of Law

         The Court finds that Plaintiffs’ claims of quiet title

and ejectment against the Defendants, if construed as separate

claims, would fail for reasons Defendants highlight in their

MSJ.

              1. Quiet Title

         Defendants argue that Plaintiffs’ quiet title claims

against them must fail because “Plaintiffs have not alleged that

they have paid or are able to tender the amount of

indebtedness,” as is necessary to assert a claim of quiet title

against a mortgagee.   MSJ at 20–21.   The Hawai`i Supreme Court

has never endorsed this view of the law, and therefore the Court

must look for guidance to other persuasive authority.    See

Asante v. Cal. Dep't of Health Care Servs., 886 F.3d 795, 799

(2018) (“If there is no state supreme court decision on a state

law issue, we look to other state-court decisions, well-reasoned

decisions from other jurisdictions, and any other available

authority to determine the applicable state law.” (citation and

                                32
internal quotation marks omitted)).   The weight of persuasive

authority, including decisions by both Hawai`i state appellate

courts and federal courts in this District, persuades the Court

that, if the Supreme Court of Hawai`i were to speak on the

issue, it would agree that a mortgagor cannot maintain a claim

for quiet title against a mortgagee unless she alleges that she

has satisfied her debt or is able to.   See, e.g., Bank of New

York Mellon v. Mazerik, 139 Haw. 266, 388 P.3d 54 (Ct. App.

2016), abrogated due to its reliance on the federal plausibility

pleading standard by Reyes-Toledo II, 2018 WL 4870719 (“‘[I]n

order for mortgagors to quiet title against the mortgagee, the

mortgagors must establish that they are the rightful owners of

the property and they have paid, or are able to pay, the amount

of their indebtedness.’”) (quoting Caraang v. PNC Mortg., 795 F.

Supp. 2d 1098, 1126 (D. Haw. 2011); Ramos v. Chase Home Fin.,

810 F. Supp. 2d 1125, 1143 (D. Haw. 2011)); Bank of Am., N.A. v.

Hermano, 138 Haw. 140, 377 P.3d 1058 (Ct. App. 2016), abrogated

due to its reliance on the federal plausibility pleading

standard by Reyes-Toledo II, 2018 WL 4870719 (same) (citing Mier

v. Lordsman, Inc., 2011 WL 285862, at *13 (D.Haw. Jan. 27,

2011)).

          In their Local Rule 7.8 submission, Plaintiffs contend

that, in Reyes-Toledo II, the Hawai`i Supreme Court had

“implicitly addresse[d]” Defendants’ argument that the tender

                               33
rule prohibits Plaintiffs from pursuing their quiet title claims

against Defendants because the Complaint contains no allegations

that Plaintiffs have paid or can pay the amount due under their

mortgage.   See ECF No. 49 at 2; MSJ at 20–21.   To the extent

Plaintiffs are arguing that Reyes-Toledo II constitutes a

disavowal (implicit or otherwise) of the tender rule by the

Hawai`i Supreme Court , the Court disagrees.

            In the decision the Reyes-Toledo II Court was

reviewing, the Intermediate Appellate Court (“ICA”) had cited

Amina v. Bank of New York Mellon, 2012 WL 3283513 (D. Haw. Aug.

9, 2012), for the proposition that, although the tender rule

does not apply where a mortgagor brings a quiet title claim

against a party who is alleged not to be a mortgagee, mortgagors

who dispute a putative mortgagee’s status as such are not

exempted from the tender rule if their dispute is grounded in

claims that the defendant’s mortgagee status is invalid.    Id. at

*5 (“[F]or example, because the mortgage loan was securitized or

because Defendant does not hold the note”); Bank of Am., N.A. v.

Reyes-Toledo, 140 Haw. 248, 398 P.3d 837, 2017 WL 3122498 (Ct.

App. 2017) (unpublished decision), cert. granted, No. SCWC-15-

0000005, 2017 WL 5661035 (Haw. Nov. 24, 2017), and vacated and

remanded, No. SCWC-XX-XXXXXXX, 2018 WL 4870719 (Haw. Oct. 9,

2018), as corrected (Oct. 15, 2018) (citing Amina).    The ICA

went on to affirm the circuit court’s dismissal of Reyes-

                                 34
Toledo’s quiet title claim on the grounds that she had not

alleged tender and her allegations disputing Bank of America’s

mortgagee status fell into the category Amina had delineated as

not constituting an exception to the tender rule.    2017 WL

3122498, at *5.

         The Reyes-Toledo II court reversed.    It is important

to note here that, in addition to its significance in the arena

of wrongful foreclosure, Reyes-Toledo II is a resounding

rejection of the federal Twombly/Iqbal plausibility standard and

a reiteration that, in Hawai`i, the tradition of liberal notice

pleading continues.   2018 WL 4870719, at *7–13.    It is in this

light that the court’s rather cryptic disposition of Reyes-

Toledo’s quiet title claim should be read.

         It appears to the Court that three interpretations of

the Hawai`i Supreme Court’s treatment of Reyes-Toledo’s quiet

title claim are possible.   Only one of these readings would

assist Plaintiffs, and it is one to which Reyes-Toledo II itself

lends very little credence.   The Reyes-Toledo II court’s

discussion of the issue, in full, is as follows:

         Homeowner also incorporated by reference the
         allegations in her wrongful foreclosure
         count into her quiet title count. Stating
         she was the owner of the Property, she
         sought to quiet title to the Property
         against Bank of America’s adverse claim,
         asserting Bank of America was not the
         mortgagee. Accepting Homeowner’s
         allegations as true, she has satisfied HRCP

                                35
         Rule 8(a)’s pleading requirements by
         asserting that she has a substantial
         interest in the Property, and that her
         interest in the Property is greater than
         Bank of America’s. If Bank of America is
         indeed not the mortgagee, Homeowner’s quiet
         title count states a claim upon which relief
         can be granted. Thus, we conclude the ICA
         erred in affirming the circuit court’s
         dismissal of the quiet title count within
         her counterclaim.

Id. at *16 (citations omitted).    In this Court’s view, the above

could be read either as a rejection of the rule announced in

Amina (in other words, as holding that a mortgagor who disputes

a mortgagee’s status as such, for whatever reason, is released

from the tender rule) or as a natural result of the notice

pleading standard the Reyes-Toledo II court had just thoroughly

endorsed (such that, at the motion-to-dismiss stage in a Hawai`i

state court, any assertion that a party is not a mortgagee will

release a borrower’s quiet title claim from the tender rule).

The Court is of the opinion that the latter reading is correct,

as it is buttressed by Reyes-Toledo II’s conclusion, wherein the

Hawai`i Supreme Court concludes that “the ICA erred in affirming

the circuit court’s dismissal of the remaining three counts of

Homeowner’s counterclaim [of which quiet title was one] because

the assertions satisfied our traditional notice pleading

standard.” 2018 WL 4870719, at * 16.

         This interpretation does not save Plaintiffs’ quiet

title claims, and neither would the other plausible reading.

                                  36
Not only is the instant Motion one for summary judgment (rather

than a motion to dismiss, as in Reyes-Toledo II), but Plaintiffs

have made no allegations that either Defendant is not a

mortgagee—indeed, they have strenuously argued the opposite.

And if Reyes-Toledo II can be read to say anything about the

tender rule that is applicable in this context, it must be read

as the Hawai`i Supreme Court’s implicit endorsement of the rule;

after all, the survival of Reyes-Toledo’s quiet title claim,

devoid as it was of allegations of tender, appears to have been

predicated on the Hawai`i Supreme Court’s acceptance at face

value, under the notice pleading standard, of her allegations

that Bank of America was not the mortgagee.

         At the hearing on this Motion, Plaintiffs urged the

Court to read Reyes-Toledo II as permitting a mortgagor to

maintain a quiet title claim against a mortgagee where the

mortgagor neither disputes the mortgagee’s status as such nor

alleges tender.   Plaintiffs seemed to contend Reyes-Toledo II

means that, if a mortgagor acknowledges the validity of the

mortgage and seeks to quiet title only to the property itself,

then her quiet title claim may survive even absent an allegation

of tender.   The Court cannot agree with such a reading of Reyes-

Toledo II, which appears at best an imperfect fit with the facts

of Reyes-Toledo II and which has no basis whatsoever in the

Hawai`i Supreme Court’s stated reasoning.

                                37
         Here, Plaintiffs themselves characterize both

Defendants as mortgagees, e.g.. Opp. at 1 (denominating

Nationstar and Fannie Mae as “collectively ‘the Mortgagee

Defendants’” (emphasis omitted)); Compl. ¶¶ 20, 23, 40, 65, 66—a

characterization to which Defendants’ admissions at the hearing

lend substantial credence.   It is also undisputed that

Plaintiffs did not allege either that they have tendered or are

able to tender the amount of their indebtedness under the

mortgage, such as would be necessary to maintain a quiet title

action against a mortgagee or mortgagees.

         At the hearing, Plaintiffs answered the Court’s

concerns in this vein by stating again that the tender rule is

inapplicable because they do not seek to quiet title as against

the mortgage, but rather only to the Property itself.     But

Plaintiffs have provided no authority, and nor can the Court

locate any, that would support the existence and viability of

such a quiet title claim as against a mortgagee.   Plaintiffs’

“quiet title claims” against Nationstar and Fannie Mae fail,

either because of the tender rule or because Plaintiffs’ attempt

to work around that rule deprives their claims of their

essential thrust: They are not actually seeking to demonstrate




                                38
that their title is superior to Defendants’.14   Insofar as

Plaintiffs are in fact attempting to bring quiet title claims

against Defendants, those claims fail, and summary judgment is

appropriate.

               2. Ejectment

          Defendants have argued that neither of them is in

possession of the Property, and that therefore Plaintiffs’ claim

of ejectment against them is “a nullity.”   MSJ at 21; see also

Aames Funding Corp., 107 Haw. at 104, 110 P.3d at 1051 (“‘[A]

complainant who has the title to and right of possession of

certain land and from whom possession is wrongfully withheld by

another’ is entitled to ‘the ordinary remedy of law of an action

of ejectment.’”) (quoting Carter, 14 Haw. at 516).   Plaintiffs,

meanwhile, have neither asserted nor produced evidence tending

to show that Defendants are in possession of the Property.

Therefore, and insofar as Plaintiffs are attempting to bring
14
  Of course, a plaintiff bringing a quiet title claim must also
establish that he has title to the at-issue property, “either
via paper title or adverse possession.” Ibbetson, 143 Haw. at
17, 422 P.3d at 17 (citation omitted). Hawai`i courts have been
known to entertain quiet title claims where the plaintiff’s
claim to title is dependent upon a favorable outcome in a
pendent wrongful foreclosure claim. See, e.g., Greenspon v.
Deutsche Bank Nat. Tr. Co., 138 Haw. 52, 375 P.3d 1290 (Ct. App.
2016), reconsideration denied, No. CAAP-XX-XXXXXXX, 2016 WL
4077097 (Haw. Ct. App. July 28, 2016) (unpublished decision)
(“Greenspon’s assertion of superior title to DBNTC is dependent
on an unwinding of the non-judicial foreclosure.”). That
Plaintiffs do not now have title is therefore not fatal to their
quiet title claims.



                               39
ejectment claims against the Defendants, the Defendants are

entitled to summary judgment on those claims.

         b. Plaintiffs’ Quiet Title and Ejectment Claims Are Not

            Separate Claims for Relief

         The clear infirmity of Plaintiffs’ quiet title and

ejectment claims lends support to the Court’s conclusion,

reached after thorough review of Plaintiffs’ representations and

applicable authorities, that these claims are not in fact

separate claims for relief.   Rather, as Defendants state with

regard to Plaintiffs’ quiet title claims, they are remedies

sought for Plaintiffs’ wrongful foreclosure claims.    See MSJ at

15.

         Plaintiffs’ overarching concern appears to be the

availability of remedies.   Plaintiffs seem to be concerned that

equitable remedies, such as return of title and possession,

might be available to them only if they plead claims of quiet

title and ejectment.   See Opp. at 6–9.   However, it is clear to

the Court that the equitable remedies of return of title and

possession, as well as tort remedies, are available under a

wrongful foreclosure claim.

         Plaintiffs state in their Opposition that they want

access to “any remedy under Santiago.” Id. at 8.   The Santiago

court both emphasized that a court considering a foreclosure

case has the power to fashion equitable relief, 137 Haw. at 158,

                                40
366 P.3d at 633, and specifically stated that, “[w]here it is

determined that the nonjudicial foreclosure of a property is

wrongful, the sale of the property is invalid and voidable at

the election of the mortgagor, who shall then regain title to

and possession of the property,” 137 Haw. at 158, 366 P.3d at

633 (emphasis added); see also 137 Haw. at 154 n.33, 366 P.3d at

629 n.33 (noting that the “classic remedy” for the claim of

wrongful foreclosure is “return of title and possession”).15     The

court went on to hold that, because the property had been

purchased by an innocent third party,16 the wronged mortgagors

were entitled to “restitution of their proven out-of-pocket

losses” from the wrongful foreclosure and the property’s

subsequent sale.   137 Haw. at 158, 366 P.3d at 633; see also 137

Haw. at 154 n.33, 366 P.3d at 629 n.33 (“[M]oney damages . . .

may be substituted for title and possession in certain instances

pursuant to the equitable powers of a court in adjudicating a

case arising from a mortgage foreclosure[.]” (citation

omitted)).

15
   The Court need not and does not now decide whether the sale
was void or voidable, but at present it sees no reason why a
finding of voidness rather than voidability would reduce its
power to fashion an equitable remedy or result in anything other
than the “classic remedy” outlined in Santiago.
16
   The mortgagors in Santiago did not contest that the third-
party purchaser was a bona fide purchaser. Santiago v. Tanaka,
134 Haw. 179 n.12, 339 P.3d 533 n.12 (Ct. App. 2014)
(unpublished), vacated, 137 Haw. 137, 366 P.3d 612 (2016).



                                41
            The Court does not perceive why the equitable remedies

outlined in Santiago would not be available to Plaintiffs here,

should they prevail on their wrongful foreclosure claims.        There

is therefore no need for the quiet title and ejectment claims

against the Defendants, which are the only claims of this

character that are now before the Court.      These claims are

essentially duplicative of Plaintiffs’ wrongful foreclosure

claims against Defendants, and cannot stand against mortgagees

who assert neither title to nor right of possession of the

Property.

                                CONCLUSION

            For the foregoing reasons, the Court GRANTS IN PART
and DENIES IN PART Defendants’ Motion for Summary Judgment, ECF
No. 15, as follows:
                 1. Defendants’ Motion for Summary Judgment on
                    Plaintiffs’ quiet title, ejectment, and
                    declaratory relief claims against Nationstar
                    Mortgage LLC and Federal National Mortgage
                    Association is GRANTED;

                 2.   Defendants’ Motion for Summary Judgment on
                      Plaintiffs’ wrongful foreclosure claims against
                      Nationstar Mortgage LLC and Federal National
                      Mortgage Association is DENIED.




                                    42
     IT IS SO ORDERED.

     DATED: Honolulu, Hawai`i, November 7, 2018.




                               ________________________________
                               Alan C. Kay
                               Sr. United States District Judge



Gamblin et al. v. Nationstar Mortgage LLC et al., Civ No. 17-00557 ACK-RLP,
Order Granting in Part and Denying in Part Defendants’ Motion for Summary
Judgment.




                                     43
